Name: Council Regulation (EEC) No 1939/81 of 30 June 1981 on an integrated development programme for the Western Isles of Scotland (Outer Hebrides)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/6 Official Journal of the European Communities 20 . 7 . 81 COUNCIL REGULATION (EEC) No 1939 / 81 of 30 June 1981 on an integrated development programme for the Western Isles of Scotland (Outer Hebrides ) Whereas there should be a Community financial contribution to certain measures vital for the implementation of the programme with the aim of improving the structures in agriculture and fishing , which are particularly deficient in the region concerned , HAS ADOPTED THIS REGULATION : Article 1 1 . In order to improve working and living conditions in the Western Isles of Scotland (Outer Hebrides ), a common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729 / 70 is hereby established to facilitate the implementation of an integrated development programme in those isles . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Whereas the general socio-economic situation in the Western Isles of Scotland (Outer Hebrides ) is particularly unfavourable , whereas , in order to improve this situation , the means and instruments available must be combined and implemented in an integrated manner ; Whereas the Community has at its disposal sources of action arising from its financing possibilities notably from the European Social Fund , and from the European Regional Development Fund ; whereas it is suitable , taking account of the situation in the regions , to supplement these measures by the intervention of the European Agricultural Guidance and Guarantee Fund under a common measure within the meaning of Council Regulation (EEC ) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy ( 2 &gt;, as last amended by Council Regulation ( EEC ) No 3509 / 80 ( 3 ); Whereas , the implementation of this common measure requires the combining , by way of adequate procedures , of the various means available within the context of an integrated development programme; Whereas , this programme is to be prepared by the United Kingdom ; Whereas the preparation and implementation of such a programme in the area concerned require financial aid from the Community ; 2 . The common measure shall involve the financial participation , subject to the rules and conditions laid down in Title III , of the European Agricultural Guidance and Guarantee Fund , Guidance Section , hereinafter called 'the Fund', in the agricultural measures referred to in Title II required for the implementation of the integrated development programme described in Title I , which has received a favourable opinion in accordance with Article 4 ( 3 ). 3 . The conditions and limits laid down in Article 13 ( 2 ) and Article 19 ( 2 ) and ( 3 ) of Council Directive 72 / 159 / EEC of 17 April 1972 on the modernization of farms ( 4 ), as last amended by Directive 81 / 528 / EEC ( 5 ), and in Article 15 of Council Directive 75 / 268 / EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ( 6 ), as last amended by Directive 80 / 666 / EEC ( 7 ), shall not apply to the measures included in this common measure . ( «) OJ No L 96 , 23 . 4 . 1972 , p . 1 . ( 5 ) See page 41 of this Official Journal .(') OJ No C 85 , 8 . 4 . 1980 , p . 53 . ( 2 ) OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 3 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 . ( 6 ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . ( 7 ) OJ No L 180 , 14 . 7 . 1980 , p . 34 . 20 . 7 . 81 Official Journal of the European Communities No L 197/7 Article 4TITLE I Integrated development programme Article 2 1 . The programme shall be forwarded to the Commission by the United Kingdom . 2 . At the request of the Commission , the United Kingdom shall provide additional information on the points listed in Article 3 . 3 . The Commission shall issue an opinion on the programme and on any amendments thereto . The integrated development programme , hereinafter referred to as 'the programme', shall cover not only measures to improve agriculture , including the afforestation of marginal land , operations to improve the marketing and processing of agricultural products and measures to develop fisheries , but also measures relating to tourist amenities , crafts , industrial and other complementary activities essential to the improvemqit of the general socio-economic situation of those isles . TITLE II Agricultural measures Article 5Article 3 1 . The programme shall include : 1 . The Fund shall finance agricultural measures forming part of the programme and concerning :  the improvement of the structure of agricultural production , excluding premiums granted on a unit of production basis ,  the planting of windbreaks for the protection of agriculture ,  operations for improving the marketing and processing of agricultural products ,  the improvement of the agricultural infrastructure ,  investments in landing-stages and other shore facilities for the inshore fisheries industry and the development of aquaculture . 2 . The United Kingdom shall send to the Commission a detailed description of the agricultural measures  a description of the present situation ,  a description of the objectives to be attained and a list of priorities ,  a description of operations and measures already under way in each of the sectors concerned , and the funds available for them ,  a description of any further measures needed to implement the programme ,  an estimate of costs and of the funds required, together with a timetable of expected expenditure ,  an assurance that the actions envisaged are compatible with the protection of the environment ,  the measures taken to ensure the utilization of other Community financial instruments with structural objectives . 2 . All the action referred to in Article 2 must fall within the framework of the regional development programme where the United Kingdom is obliged to forward it to the Commission in accordance with Article 6 of Council Regulation ( EEC ) No 724 / 75 of 18 March 1975 establishing a European Regional Development Fund ('), as amended by Council Regulation (EEC) No 214 / 79 ( 2 ). envisaged indicating in particular :  the conditions and criteria of the aid measures provided for ; where aid measures for investments in farms are provided for , these may not be granted on conditions more favourable than those granted in application of Article 8 of Directive 72 / 159 / EEC , taking account of Article 9 of Directive 75 / 268 / EEC ,  the annual budget resources allocated for carrying out the agricultural measures and the distribution of these resources between the different measures specified . ( ») OJ No L 73 , 21 . 3 . 1975 , p . 1 . ( 2 ) OJ No L 35 , 9 . 2 . 1979 , p . 1 . 3 . The Commission shall decide whether to approve the agricultural measures and any amendments thereto No L 197/8 Official Journal of the European Communities 20 . 7 . 81 in accordance with the procedure laid down in Article 18 of Directive 72 / 159 / EEC after the Standing Committee on Agricultural Structures has acquainted itself with the programme . 3 . Expenditure as referred to in paragraph 1 which benefits from Community aid under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729 / 70 or from aid under the European Regional Development Fund shall not fall within the scope of this Regulation . TITLE III Financial and general provisions Article 8 Article 6 When the programme is under examination , the Commission shall , in agreement with the United Kingdom , fix the manner in which it is to be informed periodically of the progress of the programme and , in particular, progress on non-agricultural action and measures specified in the programme . The United Kingdom shall at the same time designate the bodies responsible for the technical execution of the programme. Article 9 1 . The duration of the common measure shall be limited to five years as from the date of notification of the opinion- referred to in Article 4(3 ). 2 . During the fourth year , the Commission shall submit a progress report on the common measure . Before the end of the five-year period , the Council shall decide , on a proposal from the Commission , whether the measure should be extended . 3 . The estimated cost of the common measure to the Fund is 13 million ECU for the period specified in paragraph 1 . 4 . Article 6 ( 5 ) of Regulation (EEC ) No 729 / 70 shall apply to this Regulation 1 . Applications for reimbursement shall relate to expenditure incurred by the United Kingdom in the course of one calendar year and shall be submitted to the Commission before 1 July of the following year , together with the periodic information referred to in Article 8 , proving that implementation of the non-agricultural action provided for in the programme is under way . 2 . The decision whether to grant aid from the Fund shall be taken in accordance with Article 7 ( 1 ) of Regulation (EEC ) No 729 / 70 . 3 . Advance payments may be granted by the Fund on the basis of the financial arrangements adopted by the United Kingdom and in the light of progress made in implementing the projects . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC ) No 729 / 70 . Article 7 1 . Expenditure by the United Kingdom on the measures referred to in Article 5 ( 1 ) up to a maximum amount of 32 ¢ 9 million ECU (A) for the period referred to in Article 6 ( 1 ), of which a maximum of 604 500 ECU (A ) may be in respect of the actual cost of drawing up the programme excluding costs relating to staff of the public administration , shall be eligible for aid from the Fund . 2 . The Fund shall reimburse to the United Kingdom 40 % of the eligible expenditure . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1981 . For the Council The President G. BRAKS